UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended September 30, 2007 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to COMMISSION FILE NUMBER: 0-17893 TELTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 59-2937938 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 2150 Whitfield Industrial Way, Sarasota, Florida34243 (Address of principal executive offices including zip code) (941) 753-5000 Issuer's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filerT Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT As of November 9, 2007, there were 8,647,539 shares of the Registrant's Common Stock, par value $.001, outstanding. Exhibit index appears on page 11. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets at September 30, 2007 (Unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Operations (Unaudited) For the Three months and Nine months ended September 30, 2007 and 2006 2 Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine months ended September 30, 2007 and 2006 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 PART II OTHER INFORMATION ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 9 SIGNATURES 10 EXHIBIT INDEX 11 i PARTI - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS TELTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except shares and per share amounts ASSETS September 30, December 31, 2007 2006 (Unaudited) Current assets: Cash and cash equivalents $ 896 $ 794 Accounts receivable, net of allowance for doubtfulaccounts 9,429 8,512 Inventories, net 5,632 5,227 Other current assets 778 543 Total current assets 16,735 15,076 Property and equipment, net 854 809 Other assets 852 807 Total assets $ 18,441 $ 16,692 LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current liabilities: Line of credit $ 3,871 $ 5,394 Current portion of long-term debt and capital lease obligations 1,465 834 Accounts payable 7,024 4,040 Deferred dividends on Preferred Series C stock 2,000 Other current liabilities 3,783 4,010 Total current liabilities 18,143 14,278 Long-term liabilities: Deferred dividends on Preferred Series C stock 1,500 Long-term debt and capital lease obligations, net of current portion 4,684 2,366 Total long-term liabilities 4,684 3,866 Shareholders' deficiency: Capital stock 9 9 Additional paid-in capital 24,719 24,707 Accumulated deficit and other comprehensive income (29,114 ) (26,168 ) Total shareholders' deficiency (4,386 ) (1,452 ) Total liabilities and shareholders' deficiency $ 18,441 $ 16,692 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 TELTRONICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS In thousands, except shares and per share amounts Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net sales Product sales and installation $ 8,985 $ 9,064 $ 20,761 $ 24,024 Maintenance and service 2,721 3,160 8,621 9,998 11,706 12,224 29,382 34,022 Cost of goods sold 7,194 7,333 18,383 20,178 Gross profit 4,512 4,891 10,999 13,844 Operating expenses: General and administrative 1,195 1,200 3,594 3,388 Sales and marketing 1,584 1,689 4,653 5,247 Research and development 947 989 3,193 3,144 Depreciation 64 66 191 322 3,790 3,944 11,631 12,101 Income (loss) from operations 722 947 (632 ) 1,743 Other income (expense): Interest (379 ) (476 ) (1,552 ) (1,100 ) Other (27 ) 27 (59 ) 70 (406 ) (449 ) (1,611 ) (1,030 ) Income (loss) before income taxes 316 498 (2,243 ) 713 Income taxes 6 3 18 23 Net income (loss) 310 495 (2,261 ) 690 Dividends on Preferred Series B and C Convertible stock 263 163 689 489 Net income (loss) available to common shareholders $ 47 $ 332 $ (2,950 ) 201 Net income (loss) per share: Basic $ 0.01 $ .04 $ (0.34 ) $ 0.02 Diluted $ 0.01 $ .04 $ (0.34 ) $ 0.02 Weighted average shares outstanding: Basic 8,647,539 8,636,539 8,646,425 8,636,539 Diluted 9,064,142 9,286,768 8,646,425 9,094,402 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 TELTRONICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS In thousands, except shares and per share amounts Nine Months Ended September 30, 2007 2006 NET CASH FLOWS PROVIDED BY (USED IN) OPERATING ACTIVITIES $ (791 ) $ 531 INVESTING ACTIVITIES – NET (347 ) (263 ) FINANCING ACTIVITIES: Net borrowings (repayments) on line of credit (1,523 ) 367 Net borrowings on term loan and other 2,759 (769 ) Net cash flows provided by (used in)financing activities 1,236 (402 ) Effect of exchange rate changes on cash 4 43 Net increase (decrease) in cash and cash equivalents for the period 102 (91 ) Cash and cash equivalents - Beginning of Period 794 1,150 Cash and cash equivalents - End of Period $ 896 $ 1,059 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 TELTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS In thousands, except shares and per share amounts (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the nine month period ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The balance sheet at December 31, 2006 has been derived from the audited financial statements at that date but does not include all of the information and notes required by generally accepted accounting principles for complete financial statements.Certain reclassifications were made to the 2006 amounts to conform to the 2007 presentation. For further information, refer to the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2006. NOTE 2 - COMPREHENSIVE INCOME (LOSS) Total comprehensive income (loss) is as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income (loss) $ 310 $ 495 $ (2,261 ) $ 690 Foreign currency translation 25 4 43 Total comprehensive income (loss) $ 310 $ 520 $ (2,257 ) $ 733 NOTE 3 - NET INCOME (LOSS) PER SHARE The following table sets forth the computation of basic and diluted net income (loss) per share for the periods indicated: Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) per share 2007 2006 2007 2006 Basic Net income (loss) $ 310 $ 495 $ (2,261 ) $ 690 Preferred dividends (263 ) (163 ) (689 ) (489 ) $ 47 $ 332 $ (2,950 ) $ 201 Weighted average shares outstanding 8,647,539 8,636,539 8,646,425 8,636,539 Net income (loss) per share $ 0.01 $ 0.04 $ (0.34 ) $ 0.02 4 Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) per share 2007 2006 2007 2006 Diluted Net income (loss) $ 310 $ 495 $ (2,261 ) $ 690 Preferred dividends (263 ) (163 ) (689 ) (489 ) $ 47 $ 332 $ (2,950 ) $ 201 Weighted average shares outstanding 9,064,142 9,286,768 8,646,425 9,094,402 Net income (loss) per share $ 0.01 $ 0.04 $ (0.34 ) $ 0.02 For the three months ended September 30, 2007 and 2006, options to purchase 816,000 and 874,000 shares of common stock, respectively, and for the nine months ended September 30, 2007 and 2006, options to purchase 1,474,000 and 1,390,373 shares of common stock, respectively, were not included in the computation of diluted net income (loss) per share because the effect would be anti-dilutive. For the three and nine months ended September 30, 2006, warrants to purchase 536,236 shares of common stock were not included in the computation of diluted net income (loss) per share because the effect would be anti-dilutive. NOTE 4 - INVENTORIES The major classes of inventories are as follows: September 30, 2007 December 31, 2006 (Unaudited) Raw materials $ 3,388 $ 2,883 Work-in-process 1,127 1,045 Finished goods 1,117 1,299 $ 5,632 $ 5,227 NOTE 5 - LINE OF CREDIT AND LONG-TERM DEBT In May 2007, the Company entered into a new Revolving Credit Term Loan and Security agreement under which the Company established a revolving credit facility with a maximum principal amount up to $6,000 and received a five year term-loan with the maximum principal amount of $5,842.Advances under the Revolving credit facility are subject to availability based upon percentages of eligible receivables and eligible inventory.Borrowings under the facility bear interest at an annual rate of Prime Rate plus 2% and are subject to mandatory prepayments in certain situations.The Loan Agreement is subject to certain financial covenants.The obligations of the agreement are secured by a first lien and security interest in all of the Company’s assets.The availability under this facility as of September 30, 2007 was $1,568. NOTE 6 - INCOME TAXES On January 1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (FIN 48).The application of FIN 48 had an immaterial change in retained earnings, which was fully offset by the application of a valuation allowance. 5 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS(In thousands, except shares and per share amounts) FORWARD-LOOKING STATEMENTS References in this report to the “Company,” “Teltronics,” “we.” or “us” mean Teltronics, Inc. together with its subsidiaries, except where the context otherwise requires.A number of statements contained in this Quarterly Report on Form 10-Q are forward-looking statements, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements can generally be identified as such because the context of the statement will include words such as we “believe,” “anticipate,” “expect,” or words of similar import.Similarly, statements that describe our future plans, objectives, strategies or goals are also forward-looking statements.These forward-looking statements involve a number of risks and uncertainties that may materially adversely affect the anticipated results.Such risks and uncertainties include, but are not limited to, the timely development and market acceptance of products and technologies, competitive market conditions, successful integration of acquisitions, the ability to secure additional sources of financing, the ability to reduce operating expenses, and other factors described in the Company’s filings with the Securities and Exchange Commission. Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements made herein and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this Form 10-Q and we disclaim any obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. RESULTS OF OPERATIONS Net Sales and Gross Profit Margin Net sales decreased $518 or 4.2% for the three month period ended September 30, 2007 as compared to the same period in 2006.Net sales decreased $4,640 or 13.6% for the nine month period ended September 30, 2007 as compared to the same period in 2006.The three month decrease is primarily the result of a decrease in sales from Contract Services and Contract Manufacturing offset with an increase in sales of 20-20 equipment.The nine month decrease is primarily the result of a decrease in sales from 20-20 equipment and Contract Services. Gross profit margin for the three month periods ended September 30, 2007 and 2006 was 38.5% and 40.0%, respectively.Gross profit margin for the nine month period ended September 30, 2007 and 2006 was 37.4% and 40.7% respectively.The decrease in gross profit margin percentage was primarily driven by the lower sales volume and the sales mix. Operating Expenses Operating expenses were $3,790 and $3,944 for the three month periods ended September 30, 2007 and 2006, respectively. General and administrative expenses decreased $5 for the three month period ended September 30, 2007 as compared to the same period in 2006.The change for the three month period ended September 30, 2007 was primarily the result of a $86 increase in compensation, and a $35 increase in bad debt expense, offset with a $67 decrease in consulting fees for MIS and a $46 decrease in public entity expense, and other miscellaneous account charges. Sales and marketing expenses decreased $105 for the three month period ended September 30, 2007 as compared to the same period in 2006. The net decrease for the three month period ended September 30, 2007 was primarily the result of a $107 decrease in commissions, a $31 decrease in UK bad debt expense, and other miscellaneous account changes, offset with a $64 increase in compensation. 6 Research and development expenses decreased $42 for the three month period ended September 30, 2007 as compared to the same period in 2006. The net decrease for the three month period ended September 30, 2007 was primarily the result of a $121 decrease in compensation offset with a $85 increase in R&D material and equipment. Operating expenses were $11,631 and $12,101 for the nine month periods ended September 30, 2007 and 2006, respectively. General and administrative expenses increased $206 for the nine month period ended September 30, 2007 as compared to the same period in 2006.The net increase for the nine month period ended September 30, 2007 was primarily the result of a $136 increase in legal and accounting fees, and $102 increase in compensation expense. Sales and marketing expenses decreased $594 for the nine month period ended September 30, 2007 as compared to the same period in 2006. The net decrease for the nine month period ended September 30, 2007 was primarily a result of a $276 decrease in commissions, a $76 decrease in fringe benefits, a $166 decrease in consulting, a $45 decrease in rent expense and a $51 decrease in equipment repair and maintenance. Research and development expenses increased $49 for the nine month period ended September 30, 2007 as compared to the same period in 2006. The net increase for the nine month period ended September 30, 2007 was primarily the result of a $352 increase in R&D material and supplies, offset with a $296 decrease in compensation. Depreciation and amortization expense decreased $131 for the nine month period ended September 30, 2007 as compared to the same period in 2006. Other Income (Expense) Other income (expense) was ($406) for the three month period ended September 30, 2007 as compared to ($449) for the same period in 2006. The net decrease in expense for the three month period ended September 30, 2007 was the result of interest expense which decreased $97 based on the loan activity level offset with a $54 increase in other expense which is primarily as a result of a reduction in miscellaneous income from the sale of obsolete inventory. Other income (expense) was ($1,611) for the nine month period ended September 30, 2007 as compared to ($1,030) for the same period in 2006.The net increase in expense for the nine month period ended September 30, 2007 was primarily the result of interest expense which increased $452 based on increased interest, the write off of the closing cost expenses associated with the terminated debt, and termination fees associated with the terminated debt.Other income decreased $129 for the nine month period ended September 30, 2007 primarily as a result of a $40 reduction in miscellaneous income from the sale of obsolete inventory and a $58 charge associated with the settlement of a sales tax audit. LIQUIDITY AND CAPITAL RESOURCES In May 2007, the Company entered into a new Revolving Credit Term Loan and Security agreement under which the Company established a revolving credit facility with a maximum principal amount up to $6,000 and received a five year term-loan with the maximum principal amount of $5,842.Advances under the Revolving credit facility are subject to availability based upon percentages of eligible receivables and eligible inventory.Borrowings under the facility bear interest at an annual rate of Prime Rate plus 2% and are subject to mandatory prepayments in certain situations.The Loan Agreement is subject to certain financial covenants.The obligations of the agreement are secured by a first lien and security interest in all of the Company’s assets.The availability under this facility as of September 30, 2007 was $1,568. 7 Net cash used by operating activities for the nine months ended September 30, 2007 was $791, primarily the result of the period loss, a $936 increase in accounts receivable, a $227 increase in costs and estimated earnings in excess of billings on uncompleted contracts, a $144 increase in inventory, a $522 increase in prepaids and other assets, and a $251 decrease in deferred revenue, offset with a $2,984 increase in accounts payable, and a $546 adjustment for depreciation and amortization.Net cashflow used in investing activities for the nine months ended September 30, 2007 was $347 as a result of property and equipment acquisitions, primarily related to the MIS system upgrade.Net cashflow from financing activities for the nine months ended September 30, 2007 was $1,236 which was primarily the result of $1,523 repayment of borrowings from the line of credit offset with a $2,492 increase in the Term Loan. As of September 30, 2007 the Company has cash and cash equivalents of $896 as compared to $794 as of December 31, 2006. Seasonality The Company has experienced seasonality due in part to purchasing tendencies of our customers during the first quarter of each calendar year.Consequently, net sales for the first quarter of each calendar year is typically not as strong as results during the other quarters. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We have no material changes to the disclosure under the caption “Quantitative and Qualitative Disclosures About Market Risks” in our Annual Report on Form 10-K for the year ended December 31, 2006, and incorporated herein by reference. ITEM 4.CONTROLS AND PROCEDURES The Company’s management, under the direction of its Chief Executive Officer and the Chief Financial Officer, carried out an evaluation of the effectiveness of the design and operation of the disclosure controls and procedures pursuant to Exchange Act Rule 13a-15.Based upon the evaluation, the Company’s Chief Executive Officer and the Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of September 30, 2007, in timely alerting them to material information required to be included in the Company’s periodic SEC filings. 8 PARTII – OTHER INFORMATION ITEM 3.DEFAULTS UPON SENIOR SECURITIES As of September 30, 2007, we were in arrears on dividend payments on our Series B Preferred Stock in the amounts of $192 which amounts include interest thereon. ITEM 6(a).EXHIBITS 31.1 Certification by the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification by the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of Periodic Financial Report by the Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. ITEM 6(b).REPORTS ON FORM 8-K The Company filed one report on Form 8-K during the quarter ended September 30, 2007.Information regarding the item reported on is as follows: Date Filed Item Reported On August 15, 2007 Item 2.02:Results of Operations and Financial Condition Item 9.01:Financial Statements and Exhibits 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. TELTRONICS, INC. Dated:November 14, 2007 By: /s/ Ewen R. Cameron Ewen R. Cameron President & Chief Executive Officer Dated:November 14, 2007 By: /s/ Russell R. Lee III Russell R. Lee III Vice President and Chief Financial Officer 10 EXHIBIT INDEX Exhibit Number Description 31.1* Certification by the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification by the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32* Certification of Periodic Financial Report by the Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (*) Filed as an Exhibit to this Report on Form 10-Q for the period ended September 30, 2007. 11
